216 S.W.3d 238 (2007)
Traci BRANDES, Appellant,
v.
CORRECTIONAL MEDICAL SERVICES and Division Of Employment Security, Respondents.
No. ED 89225.
Missouri Court of Appeals, Eastern District, Division Five.
March 6, 2007.
Traci Brandes, St. Louis, MO, pro se.
Cynthia Ann Quetsch, Jefferson City, MO, for respondent.
Correctional Medical Services, Inc., St. Louis, MO, pro se.
BOOKER T. SHAW, Chief Judge.
Traci Brandes (Claimant) appeals from the decision of the Labor and Industrial Relations Commission (Commission) disqualifying her from receiving unemployment benefits and waiting week credit. The appeal is dismissed.
The Division of Employment Security (Division) has filed a motion to dismiss Claimant's appeal because the notice of appeal to this Court is untimely. Claimant has not filed a response to the motion.
Section 288.210 RSMo.2000 provides that the notice of appeal to this Court from the Commission's decision is due within twenty days of the Commission's decision becoming final. The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2 RSMo.2000. Here, the Commission mailed its decision to Claimant on December 12, 2006. Therefore, Claimant's notice of appeal was due on January 11, 2007. Sections 288.200.2, 288.210.
The Commission received Claimant's notice of appeal in an envelope postmarked January 16, 2007. The notice of appeal is deemed filed on that date. Section 288.240 RSMo.2000. Therefore, Claimant's notice of appeal is untimely. The unemployment statutes make no provision for late filing of a notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction and our only recourse is to dismiss the appeal. Watkins v. De Van Sealants, Inc., 194 S.W.3d 873, 874 (Mo.App. E.D.2006).
The Division's motion to dismiss is granted. Claimant's appeal is dismissed for lack of jurisdiction.
GLENN A. NORTON, J. and PATRICIA L. COHEN, J., concur.